Citation Nr: 0320925	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  03-02 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for defective hearing 
of the right ear.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 14, 1942 to 
January 30, 1942.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 adverse 
action by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

1.  VA has obtained all relevant available evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The medical evidence of record establishes that the 
veteran suffers from bilateral hearing loss.

3.  The medical evidence of record does not establish that 
the veteran suffers from tinnitus.

4.  The competent evidence of record does not provide a 
medical nexus linking the veteran's right ear hearing loss or 
claimed tinnitus to an injury or disease in service or to any 
other incident of service.


CONCLUSIONS OF LAW

1.	Defective hearing of the right ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2002).

2.	Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1137, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.303, 3.385 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
						
I. Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty on VA to 
assist an appellant with his claim and to provide him with 
notice of the evidence needed to support his claim.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information or 
evidence needed to substantiate or complete his claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  In addition, VA must help the veteran obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  This duty 
also includes assisting the veteran in obtaining non-
evidentiary information, necessary to the adjudication of his 
claim, including the veteran's address and Social Security 
number as well as the name and address of a medical care 
provider who may have evidence pertinent to the claim.  38 
C.F.R. § 3.159(a)(5) (2002).  

In the present case, the RO fulfilled its duties to inform 
and assist the veteran with his claim.  The RO notified the 
veteran of the evidence required for a grant of his claim by 
a letter dated in October 2002.  In addition, in response to 
the RO's October 2002 letter, the veteran submitted a 
statement in support of the claim, also dated in October 
2002, which informed the RO: "There is no additional 
information to be submitted at this time.  Continue to the 
next step of processing claim."  Following the veteran's 
instruction, the RO issued its rating decision in November 
2002.  The veteran responded by submitting a notice of 
disagreement ("NOD") as well as a December 2002 audiometric 
examination report, prepared by a private physician.  He 
further requested a review of his case by a decision review 
officer ("DRO").  Subsequently, the DRO issued a statement 
of the case, dated in January 2003.  Following his receipt of 
the statement of the case, the veteran requested an appeal to 
the Board in February 2003.

The Board concludes, therefore, that the documents sent to 
the veteran adequately informed him of the information and 
evidence needed to substantiate his claim and satisfied the 
VCAA's notification requirements.  Consequently, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Board also determines that the RO fulfilled its 
requirement to assist the veteran in obtaining evidence and 
information material to the adjudication of his claim.  In 
pursuing his claim, the veteran has clearly stated that his 
right ear hearing loss resulted from a right ear condition 
shown in service.  All available service medical records and 
indicated postservice medical records have been obtained, 
including a VA examination. and opinions.  A remand, 
therefore, would serve no useful purpose in this case and 
further development is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has reviewed The American Legion's brief, submitted 
in July 2003, which contends that VA violated 38 U.S.C.A. § 
5103 (b) because it deprived the veteran of a one-year period 
to submit evidence or necessary information before it 
rendered a decision on his claim.  Notwithstanding the merits 
of The American Legion's arguments, as discussed above, the 
veteran's correspondence with VA consistently requested the 
advancement of his claim.  The Board finds, therefore, that 
the veteran's correspondence indicated his waiver of the one-
year period to which he may have been entitled under 38 
U.S.C.A. §5103 (b) (West 2002).

II.	Service Connection for Bilateral Hearing Loss and 
Tinnitus

A.	Legal Criteria

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in, or 
aggravated by, active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  Direct service 
connection may be established where all the evidence, 
including that pertinent to service, demonstrates that the 
veteran's disease was incurred during active military, naval 
or air service.  38 C.F.R. § 3.303(d) (2002).

In the present case, the veteran claims that he has defective 
hearing of the right ear, which was either incurred in or 
aggravated by his service.  Impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater.  38 C.F.R. § 
3.385 (2002).  Impaired hearing is also considered a 
disability when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Id.  The veteran also 
claims that as a result of his service, he suffers from 
tinnitus. 

B.	Analysis

Upon the veteran's entrance into the service, on or about 
January 14, 1942, he underwent a physical examination in 
Alabama.  During his examination, a hearing test was 
conducted that indicated his hearing was 15/15 in each ear.  
The physical examination also indicated that the veteran 
suffered from "Otitis externia" in his right ear.  
Nevertheless, the veteran's ear examination was stamped 
"normal" and he was transported to California.  

Upon his arrival in California, five days later, the veteran 
underwent another, more thorough, physical examination.  
According to his service medical records, the veteran 
appeared before the Board of Medical Survey ("BMS"), on 
January 19, 1942.  During his examination, the veteran 
reported a "history of having had a chronic purulent 
discharge from his right auditory canal for many years."  
Upon its examination of the veteran, the BMS noted an "old 
large perforation of his right tympanic membrane."  As a 
result of its physical examination of the veteran and its 
review of the veteran's January 14, 1942 examination report, 
as well as its consideration of the veteran's self-reported 
medical history, BMS diagnosed the veteran with "Otitis 
Media Chronic #543" and discharged him from service, 
effective January 30, 1942.  In addition, BMS noted on the 
veteran's service medical records that his right ear 
condition was not incurred in the line of duty and was not 
aggravated by service conditions.

In 1969, the veteran filed a claim for entitlement to service 
connection for an "ear condition."  By rating decision in 
September 1969, entitlement to service connection was denied 
for a right ear condition, specifically, chronic otitis 
media.  The rating board determined that this disorder 
existed prior to service and was not aggravated therein.  The 
veteran was properly notified that same month of the denial 
of service connection, and he did not appeal.  This is 
considered a final decision on this issue.

In September 2002, the veteran initiated the instant appeal 
by filing a claim for service connection for a right ear 
hearing impairment.  He submitted a private audiological 
report dated in September 2000.  The results of this 
evaluation, which measured the veteran's hearing in pure tone 
thresholds, in decibels, are depicted in graph form instead 
of in narrative form.  Nevertheless, the examination report 
clearly indicates that the veteran's auditory threshold was 
greater than 40 decibels in several of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz).  The diagnosis 
was mild to severe hearing loss.  These results establish the 
presence of a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  According to the private audiologist's notes, the 
veteran reported that he was a Marine and that he had a 
history of noise exposure.  Based upon this examination, the 
audiologist diagnosed the veteran with "mild to severe 
hearing loss."  

The veteran underwent another audiometric evaluation, in 
December 2002, conducted by the same private physician.  The 
results of this evaluation, which measured the veteran's 
hearing in pure tone thresholds, in decibels, also are 
depicted in graph form instead of in narrative form.  
Nevertheless, this examination report also clearly indicates 
that the veteran's auditory threshold was greater than 40 
decibels in several of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz).  Again, these results establish 
that the veteran has a hearing loss disability under 38 
C.F.R. § 3.385.  

Based upon his examination of the veteran, the audiologist 
diagnosed a "bilateral moderate to severe hearing loss."  
In addition, the audiologist sent a letter to VA, in which he 
discussed the veteran's claim that he had "a history of 
noise exposure from prior military service in the Marines."  
He further discussed the veteran's complaint of "hearing 
loss due to a possible ear drum perforation" as well as the 
veteran's claim that his eardrum burst while he crossed the 
U.S. over the mountains to San Diego.  The audiologist 
indicated that he was not able to observe the veteran's right 
eardrum due to "excessive wax in [the veteran's] ear 
canals."  Nevertheless, in response to the veteran's self-
reported medical history, the audiologist wrote: "high level 
assents [sic] as well as descents [may] cause eardrums to 
burst."  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  If the weight of the evidence is against the 
appellant's claim, however, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the preponderance of the evidence 
establishes that the veteran's right ear hearing loss was not 
shown during service or within a year of separation from 
service and is not shown to be the result of any incident of 
military service.  Neither hearing loss nor tinnitus was 
complained of by the veteran during service, and his hearing 
was noted to be normal according to the service medical 
records.  Insofar as the veteran is claiming that his hearing 
loss (and tinnitus) developed subsequent to his separation 
from service due to the ear condition shown during service 
that caused his discharge, the veteran is claiming 
entitlement to service connection on a secondary basis.  
Service connection on a secondary basis is warranted when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2002).  The 
Board notes in this regard that entitlement to service 
connection for the ear condition that was shown during 
service has already been denied by the final, unappealed RO 
decision in 1969 and this issue is not before the Board.  
(The rating board in 1969 considered the service medical 
records showing otitis externa at enlistment, a diagnosis 
during service of chronic otitis media of the right ear, and 
an old perforation of the right tympanic membrane.)

Although the medical evidence of record is silent regarding 
the veteran's current complaints of tinnitus, the most recent 
audiometric findings, obtained from a December 2002 private 
audiometric examination, establish that the veteran has a 
bilateral hearing loss disability.  38 C.F.R. § 3.385 (2002).

The service medical records show that otitis externa was 
noted on the veteran's entry examination conducted on January 
14, 2002, at the time that his hearing was noted to be normal 
at "15/15."  Five days later, chronic otitis media was 
noted and an "old large perforation of the right tympanic 
membrane" was clinically shown.  Due to the old perforated 
tympanic membrane and chronic otitis media, the veteran was 
discharged as unfit for service. Nevertheless, the competent 
medical evidence of record does not provide a credible 
medical nexus linking the veteran's right ear hearing loss to 
any incident during service

In adjudicating a claim, the Board is also responsible for 
determining the weight to be given to the evidence of record, 
including the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The opinion 
expressed in the December 2002 letter by the veteran's 
private audiologist neither considers the information 
contained in his service medical records, nor provides a 
credible nexus between the veteran's hearing loss and his 
service.  Specifically, the only opinion rendered by the 
veteran's private audiologist is that travel between high-
level ascents and descents can cause eardrums to perforate.  
Indeed, he rendered no opinion linking the veteran's right 
ear defective hearing to his military service.

The Board cannot accept the statement of the veteran's 
private audiologist, which is discussed above, therefore, as 
evidence of a nexus between the veteran's service and his 
right ear hearing loss.  Notwithstanding the private 
audiologist's statement, that travel through high ascents and 
descents may cause an eardrum to perforate, service 
incurrence or aggravation of perforation of the eardrum has, 
in effect, been denied by the 1969 rating decision that found 
that the veteran's right eardrum was perforated prior to his 
induction into service, he had a chronic ear condition 
(otitis media or otitis externa) that existed prior to 
service, and that these conditions were not aggravated by 
service.

The analysis of the veteran's claim for entitlement to 
service connection for tinnitus is similar to that set forth 
above for his hearing loss.  First, the record contains no 
competent medical evidence that establishes that the veteran 
currently suffers from tinnitus or had tinnitus during 
service, and service connection requires a showing of a 
current disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  Even if we assume that the veteran does have 
tinnitus, although tinnitus may be associated with chronic 
otitis media, otitis externa or a perforated eardrum, service 
connection for these conditions has already been denied; 
moreover, insofar as tinnitus may be associated with a high 
frequency hearing loss, such a hearing loss has not been 
shown to be etiologically associated with military service. 

In the present case, the preponderance of the evidence is 
against a finding that either right ear hearing loss or 
tinnitus was present during service, was present to a degree 
of 10 percent within a year of separation from service, or is 
due to a disability that was incurred or aggravated during 
his very short period of military service.  The veteran's 
claims for entitlement to service connection for hearing loss 
of the right ear and tinnitus must be denied.  Gilbert, 1 
Vet. App. at 49. 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied

Entitlement to service connection for tinnitus is denied



	                        
____________________________________________
	BETTINA S. CALLAWAY 	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

